Solomon K. Lalakea and Mollie Pang Lalakea now move for a rehearing upon their respective motions herein upon the sole ground that the previous appearance of the former guardian adlitem of Thomas Kanamu Lalakea, a minor, in this court upon the appeal of said minor from the final decree in partition entered and filed January 16, 1935, numbered and docketed in this court as No. 2207, was without authority and that hence the proceedings had before this court upon said appeal were without jurisdiction, nugatory and void.
This ground of attack upon the proceedings had in this court in No. 2207 was not a ground of either the motions to dismiss or of the motions to strike briefs in the present appeals.
In No. 2207 this court had jurisdiction of the person of Thomas Kanamu Lalakea, a minor, as appellant. It also had jurisdiction of the subject matter of his appeal. Upon that appeal the minor was represented in this court by an attorney at law representing himself to be the guardian ad litem of said minor and accepted and acknowledged by this court as such. It is true that he was the same person theretofore appointed the guardian ad litem of said minor by the judge of the fourth circuit court whose duties by the express terms of the order of appointment *Page 245 
were confined to the fourth circuit. But if, as contended by the petitioner, it was necessary to the propriety of his appearance in this court in No. 2207 that a formal order of appointment be entered in No. 2207, the absence of such formal order would at best be an irregularity not admitting of collateral attack upon the petitions for a rehearing in the present appeals.
The petitions for a rehearing are hence denied without argument under the rule.